Case 19-11756 Doc 17 Filed 07/02/19 Entered 07/02/19 11:16:07 Main Document Page 1 of 1




                               United States Bankruptcy Court
                                Eastern District of Louisiana
   In Re:                                                                                Case Number

   George Hawkins                                                                             19-11756


   Debtor(s)                                                                                Chapter 7
                                                                                             Section A

                                Order Denying Debtor’s Application
                               For Waiver of the Chapter 7 Filing Fee

            Upon consideration of the debtor’s Application for Waiver of the Chapter 7 Filing Fee;

            IT IS ORDERED that the debtor’s Application is DENIED.

          IT IS FURTHER ORDERED that the debtor shall pay the Chapter 7 filing fee
   according to the following terms:

            First Installment Fee due within 2 business days. 7/8/2019 in the amount of 75.00
            Second Installment Fee due: 8/31/2019, in the amount of 75.00.
            Third Installment Fee due: 9/30/2019, in the amount of 75.00.
            Final Installment Fee due: 10/30/2019, in the amount of 110.00

           IT IS FURTHER ORDERED that until the filing fee is paid in full, the debtor(s) shall
   not pay any money for services in connection with this case, and the debtor(s) shall not
   relinquish any property as payment for services in connection with this case.

           IT IS FURTHER ORDERED that failure to timely pay the filing fees in accordance
   with the dates and amounts stated in this order, will result in dismissal of the case without further
   notice pursuant to §707(a)(2) of the Bankruptcy Code.

            New Orleans, Louisiana, 7/2/2019.




                                                         Hon. Elizabeth W. Magner
                                                         U.S. Bankruptcy Judge
